DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 3/12/2021.  Claims 1, 4-7, 9-10, 13-16 and 18 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10, 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0088265) in view of Jin et al. (US 2015/0187323) and Moon (US 2005/0220262).
Regarding claim 1, Chen’s figure 4 shows a shift register comprising a charging circuitry (M1), a first power supply (VDD), a pull up node (PU), an input signal (INPUT); a reset circuitry (M2), a second power supply (Vss), a reset signal (RESET), a pull up circuitry (M3, C1), a first clock signal terminal (X); a pull down circuitry (M5-M8), a third power supply (VGL), a pull down node (PD), a second clock signal terminal (Y); noise reduction circuitry (M9, M10).

Regarding the difference note in item (1), Jin et al.’s figure 5 shows a shift register comprising a pre-reset circuitry (T3 and T4) coupled to a frame start signal (RSTIN is the frame start signal, see paragraph 0088), the pull up node (P), the output terminal (Gout) and the third power supply (VGLIN).  The pre-reset circuitry comprises a first transistor (T3) and a second transistor (T4) having gate electrodes connected directly to the frame start signal (RSTIN).  The pre-reset circuitry is used to reset the voltage at the pull node (P) and the voltage at the output terminal at the beginning of a start frame in order to prevent erroneous operation (paragraph 0090).   Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Jin et al.’s pre-reset circuitry in Chen’s circuit arrangement for the purpose of preventing erroneous operation as being taught by Jin et al. reference.
Regarding the difference note in item (2), the combination of Chen and Jin et al. references does not show a capacitor.   Moon’s figure 2 shows a shift register with a capacitor connected (CQB) having one terminal connect directly to a pull down node (QB) and the other terminal is directly connected to a power supply (VSS).  The capacitor is used to filter unwanted noise at the pull down node which could possible inadvertently causes a turn on of a transistor.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Moon’s capacitor in the combination of Chen and Jin et al. references for the purpose of filtering the unwanted noise that the pull down, thus, to prevent erroneous operation.


Regarding claim 7, Chen’s figure 4 shows the pull up circuitry comprising a tenth transistor (M3) and a capacitor (C1); the noise reduction circuit (M9 and M10).
Regarding claims 9 and 18, the combination of Chen, Jin et al. and Moon references shows all transistors are N type transistors.
Regarding claims 10 and 13-14, the recited method are seen to be present in the combination of Chen and Jin et al. references.
Regarding claim 15, Chen’s figure 3 shows the gate driving circuit comprising at least two cascaded shift registers.
Regarding claim 16, Chen’s gate driving circuit is capable of being used in a display device.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0088265), Jin et al. (US 2015/0187323) and Moon (US 2005/0220262) and further in view of Tan et al. (US 2015/0043703).
Regarding claim 4, the combination of Chen, Jin et al. and Moon references shows a shift register comprising all the aspects of the present invention except (1)  Chen’s pull down circuitry is a four transistor circuitry instead of being a two transistors circuitry (i.e., transistors M6, M7 of the present invention’s figure 2) as called for in claim 4. 
	Tan et al.’s figures 14 and 16 shows a pull down circuitry of a shift register can be configured either with two transistors or four transistors.  Either configuration will not alter the circuit operation.  Furthermore, a two transistor pull down circuitry (figure 14) would have been .
	
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. Applicant argues that Chen reference fails to disclose: (1) a pre-reset circuitry coupled to a frame start signal terminal; wherein the pre-reset circuitry comprises first and second transistors (M1, M2; present invention figure 2); (2) a first capacitor having one terminal directly connected to the pull down node and the other terminal connected to the third power supply signal  as called for in claim 1 found not persuasive.  As noted above, with regard to the difference note in item (1), Jin et al.’s figure 5 shows a shift register comprising a pre-reset circuitry (T3 and T4) coupled to a frame start signal (RSTIN is the frame start signal, see paragraph 0088), the pull up node (P), the output terminal (Gout) and the third power supply (VGLIN).  The pre-reset circuitry comprises a first transistor (T3) and a second transistor (T4) having gate electrodes connected directly to the frame start signal (RSTIN).  The pre-reset circuitry is used to reset the voltage at the pull node (P) and the voltage at the output terminal at the beginning of a start frame.  This will reset the voltages at the pull up node and the output node to a known state which is to prevent erroneous operation.   Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Jin et al.’s pre-reset circuitry in Chen’s circuit arrangement for the purpose of preventing erroneous operation as being taught by Jin et al. reference.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4/18/2021
/TUAN T LAM/Primary Examiner, Art Unit 2842